DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, 12 - 15 rejected under 35 U.S.C. 103 as being unpatentable over Noguera (Spanish Patent Application Publication ES1135108 English Translation) in view of Sims (U.S. Patent Publication 5,897,042) in further view of Chow (U.S. Patent Application Publication 2011/0195632).

Regarding Claim 1, Noguera discloses:

audio means for recording and reproducing sound (para 0004, 0015-16: backpack comprises a recording/reproducing device 1 having a microphone 4 and speaker 5 for recording and playback of audio tracks [sound]);
at least a movable part (Fig. 1, para 0017, 0033, 0035, 0041: element 7 movable part, the upper/lower beaks);
mechanical means for moving the movable part (Fig. 1, para 0017, 0021, 0032, 0035-36, 0038, 0041: element 6 mechanism causes movement of movable part 7); and
control means (Fig. 1, para 0019, 0024: electrical circuit of the recording/reproducing device that controls the functions of the interactive backpack) comprising an actuator placed in a position of the backpack body (Figs. 1, 2, para 0016, 0019, 0036-37, 0041, 0044: set of switches [actuator] located on the backpack comprising switches to activate functions, such as the push button switch for recording of audio tracks, and switch for power on/off).
Noguera does not explicitly disclose the push button is linked to the at least a figure of a character.
However, in a related field of endeavor (i.e. push button for recording linked to figure of character of backpack) Sims col 3 lines 28 - 38, teaches a backpack (figs. 1, 2) with a push button 42 linked to a feature of a figure of a character, the feature being an appendage such as the nose of the figure of the character that is part of the backpack. It 
The combination further discloses
wherein said control means is configured to initiate the recording of sound (Noguera Fig. 1, para 0019, 0024, 0036-37: electrical circuit of the recording/reproducing device activates recording of sound using the push button) and reproduction of the recorded sound (Noguera Fig. 1, para 0016, 0019, 0024, 0036-37: the electrical circuit activates reproduction of the recorded audio tracks).
The combination does not explicitly disclose the reproduction of the recorded audio track is automatic.
However, in a related field of endeavor (i.e. child’s recording/playback device) Chow, paragraph 0014, 0018, 0020, and progression of steps 112 – 124 of Fig. 3, teaches after a sound recording is made, after a period of silence of at least 0.5 second in which no sound is received, the sound recording is automatically played back without further intervention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chow to the combination’s activating of the reproduction of the recorded audio track to allow automatic playback of the recorded track, thus providing an enhanced listening 

Claim 2 is rejected under the same grounds stated above for Claim 1.

Claim 3 is rejected under the same grounds stated above for Claim 1.

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the control means comprises a memory for storing at least one audio track (Noguera para 0015-16, 0024, 0037, 0039: teaches the electrical circuit of the recording/reproducing device stores audio recordings [tracks] made by the user and standard recordings already incorporated at the factory, stores implicitly teaches a memory in order to store the recordings).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the control means comprises at least a motor and at least a means for transmitting movement (Noguera Fig. 1, para 0017, 0021, 0032, 0035-36, 0038, 0041: element 6 mechanism of the electrical circuit causes movement of movable part 7, that is element 6 mechanism produces motion by mechanical means and movement when 

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the at least a movable part of the backpack is an element linked to the at least a figure of a character (Noguera Fig. 2, para 0017, 0033, 0035, 0041: element 7 movable part, is the upper/lower beaks, i.e. the mouth, of the bird figure character).

Claim 7 is rejected under the same grounds stated above for Claim 6.

Regarding Claim 8, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the control means is configured for the synchronized and coordinated activation of the audio means and the mechanical means (Noguera para 0004, 0021, 0035, 0038, 0041: the electrical circuit when activated causes both the activation [coordinated] of the reproduction of the audio track by the recording/reproducing device in synchrony with movement of movable part 7 by the synchronized element 6 mechanism).

Regarding Claim 9, in addition to the elements stated above regarding claim 1, the combination further discloses:


Regarding Claim 12, in addition to the elements stated above regarding claim 1:
wherein a single actuation of the actuator produces a succession of recordings or reproductions.
The combination (Noguera para 0016, 0040) teaches multiple audio tracks can be recorded [a succession of recordings] and stored in sequence, and played back [succession of reproductions], using a switch of the set.
The combination does not explicitly disclose producing the succession using a single actuation of the switch.
However, Chow, paragraph 0012 -18, and progression of steps from step 104 to 130 and back to step 106 of Fig. 3, further teaches a single press of a switch 12 causes a succession of recordings to be made as well as a succession of reproductions without further manipulation of the switch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chow to the combination to allow the combination to make a succession of recordings or reproductions using a single actuation of the switch, thus providing an enhanced user interface by enhancing the ease of using the recording/playback device (Chow para 0020). 

Claim 13 is rejected under the same grounds stated above for Claim 1.

Claim 14 is rejected under the same grounds stated above for Claim 1.

Regarding Claim 15, in addition to the elements stated above regarding claim 1, the combination further discloses:
further comprising a power supply (Noguera para 0019, 0036, 0043: the backpack includes a power supply).

Claims 10, 11 rejected under 35 U.S.C. 103 as being unpatentable over Noguera in view of Sims in view of Chow in further view of Wood (U.S. Patent Publication 5,944,533).

Regarding Claim 10, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the control means is configured to initiate a reproduction of a pre-recorded audio track (Noguera para 0012, 0015-16, 0038-39, 0044: teaches the electrical circuit of the recording/reproducing device can activate reproduction of audio tracks which includes standard recordings already incorporated at the factory [pre-recorded audio track], and further teaches to control power using a switch to power on the electrical circuit).

However, in a related field of endeavor (i.e. child’s playback device) Wood, col 4 lines 21 – 47, Table 1, teaches an audio track, such as “I’m Little Leap…”, is activated to playback after the on/off switch 12 is activated turning on the playback device 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Wood to the combination to allow the initiation of the power on of the electrical circuit to initiate a standard recording of the combination to be played back, thus providing an enhanced user interface by a positive audible indication that invites a child’s interaction (Wood col 2 lines 15 - 18) after the device is actually powered on by use of a power-on playback message.

Regarding Claim 11, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the control means is configured to initiate a reproduction of a pre-recorded audio track (Noguera para , 0012, 0015-16, 0038-39, 0044: teaches the electrical circuit of the recording/reproducing device can activate reproduction of audio tracks which includes standard recordings already incorporated at the factory [pre-recorded audio track], and further teaches to control power using a switch to power off the electrical circuit).
The combination does not explicitly disclose the reproduction is initiated before turning off.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715.  The examiner can normally be reached on M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID SIEGEL/           Examiner, Art Unit 2653    

/FAN S TSANG/           Supervisory Patent Examiner, Art Unit 2653